Citation Nr: 0904382	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches. 
 

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In a final March 2006 decision, the Board denied a claim 
of entitlement to service connection for neck condition.

2.  In a final March 2006 decision, the Board denied a claim 
of entitlement to service connection for hypertension.

3.  In a final March 2006 decision, the Board denied a claim 
of entitlement to service connection for headaches.

4.  The evidence associated with the claims file subsequent 
to the March 2006 BVA decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to 
an unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.   


CONCLUSIONS OF LAW

1.  The March 2006 Board decision which denied the veteran's 
claim of entitlement to service connection for neck condition 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7104 (West 2002).

2.  The March 2006 Board decision which denied the veteran's 
claim of entitlement to service connection for hypertension 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7104 (West 2002).

3.  The March 2006 Board decision which denied the veteran's 
claim of entitlement to service connection for headaches is 
final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7104 (West 2002).

4.  The evidence received subsequent to the March 2006 Board 
decision is not new and material and the requirements to 
reopen the claims have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
In the present case, the RO provided the veteran pre-
adjudication notice by letter dated in August 2006.

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
August 2006 notice letter provided the veteran with the 
criteria for reopening previously denied claims, the criteria 
for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial in March 2006.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, multiple statements from the veteran and his 
representative, and assisted the veteran in obtaining 
evidence.  The veteran has not been given a VA examination in 
connection with his claims; however, the duty to provide a 
medical examination or obtain a medical opinion applies to 
claims to reopen only if new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Claims to Reopen

The veteran is claiming service connection for his neck 
condition, hypertension, and headaches as a result of his 
time in service.  The Board denied service connection for the 
same issues in a March 2006 decision.  At that time, the 
evidence of record showed that the veteran's neck condition, 
hypertension, and headaches were not incurred in or caused by 
his military service.  

In April 2006, the veteran submitted a statement, noting that 
he had received the March 2006 Board decision and requesting 
that he be scheduled for VA examinations for those claimed 
conditions.  The RO accepted that statement as a claim to 
reopen and such request was denied in the January 2007 rating 
decision that is the subject of the present appeal.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  In this case, 
the veteran did not appeal the Board's decision and there has 
been no motion for reconsideration.  Rather, he submitted the 
statement which the RO took as a claim to reopen.  The 
Board's March 2006 decision is thus final.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100. 

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the veteran's neck condition, 
hypertension, and headache claims were denied in March 2006.  
The evidence associated with the claims file at the time of 
the March 2006 Board decision included service treatment 
records, several statements from the veteran's 
representative, reports documenting the veteran's failure to 
report for VA examinations scheduled for multiple days, and 
VA outpatient treatment records from March 2004 through May 
2005.  Based on a review of the evidence, the Board 
determined that the record did not demonstrate that the 
veteran's neck condition, hypertension, and headaches were 
related to service, and thus the claims were denied.

Evidence added to the record since the time of the last final 
denial in March 2006 includes VA outpatient treatment reports 
from May 2005 through March 2007; an October 2006 letter to 
the veteran's representative informing him of the veteran's 
scheduled December 2006 VA examination and the procedure 
regarding how to reschedule the examination; December 2006 
notification from VA of the veteran's failure to report for 
his scheduled examination of December 2006; a December 2006 
statement from the veteran's representative; and a January 
2007 letter from VA to the veteran acknowledging the receipt 
of his representative's December 2006 statement and explicit 
instructions regarding how to reschedule his VA examination.  

While some of the evidence added to the record since March 
2006 is new, in that it was not previously of record, the 
evidence is not material and the claims are not reopened.  
The claims were last denied in March 2006 due to the absence 
of evidence demonstrating that the veteran's current neck 
condition, hypertension, and headaches are causally related 
to active service.  Such evidence remains lacking at this 
time.  The recently-submitted evidence does not objectively 
demonstrate that the veteran's neck condition, hypertension, 
and headaches are related to his time in service; it does not 
relate to an unestablished fact necessary to substantiate the 
claims.  For the same reason, it does not raise a reasonable 
possibility of substantiating the claims.  Thus, the recently 
submitted evidence is not material and the requirements of 
38 C.F.R. § 3.156(a) have not been satisfied.  

The VA outpatient treatment reports from May 2005 through 
March 2007 demonstrate that the veteran sought treatment for 
his multiple health issues, however, the evidence does not 
show that the veteran's current complaints and diagnoses are 
related to his active service.  Correspondence between the 
parties relevant to the veteran's failure to report to VA 
examinations is not material because it does not address 
whether any of the claimed disabilities were incurred in 
service.  Although the veteran initiated the current claim by 
submitting a statement in which he requested that he be 
afforded VA examinations, the duty to provide a medical 
examination or obtain a medical opinion applies to claims to 
reopen only if new and material evidence is presented.  38 
C.F.R. § 3.159(c)(4).

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for neck condition, 
hypertension, and headaches must be denied.  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for neck condition is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for headaches is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


